DAUKSCH, Judge.
This is an appeal from a guidelines departure sentence.
The trial judge departed downwards from the recommended guidelines sentence and gave two reasons: “no prior record” and “recommendation of probation office.” Neither reason is a valid reason for departure. Sanders v. State, 510 So.2d 296 (Fla. 1987); State v. D’Alexander, 496 So.2d 1007 (Fla. 2d DCA 1986); Montgomery v. State, 489 So.2d 1225 (Fla. 5th DCA 1986).
SENTENCE VACATED; REMANDED.
ORFINGER, J., concurs.
SHARP, J., dissents without opinion.